Title: To Thomas Jefferson from Andrew Russell, 30 March 1808
From: Russell, Andrew
To: Jefferson, Thomas


                  
                     Sir/ 
                     Turbutt Township Northumbd. County Pa 
                        on or before 30 Mch 1808
                     
                  
                  The Warrior-Run Volunteers attachd to 123 Regiment, 2d. Brigade 9 Division P.M having assembled, do offer their Service to the President in Defence of their Country, armed each, with a good Rifle, powder-horn &, Shot pouch & Scalping-Knife & to hold themselves in Reddiness to march at a day’s Warning. 
                  Signd. in behalf of the Compy
                  
                     Andw. Russel, Captain
                     Wm. Kirk Lieutenant
                     Saml. Dearmond Ensign
                  
               